Citation Nr: 0923592	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-34 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to 
September 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In a November 2007 substantive appeal, the Veteran requested 
a hearing before the Board sitting in Washington, D.C., but 
he withdrew the request in writing in May 2009.   


FINDING OF FACT

There is competent evidence of a current diagnosis of an 
anxiety disorder, not otherwise specified, with posttraumatic 
stress disorder features, that is related to traumatic events 
in service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Here, the RO sent correspondence in October 2006 that met the 
requirements.  The RO provided the criteria for 
substantiating a claim for service connection for 
posttraumatic stress disorder (PTSD), the respective 
responsibilities of VA and the Veteran for obtaining relevant 
evidence, and information on the assignment of a rating and 
effective date.  

In addition, VA has obtained all relevant, identified, and 
available evidence and notified the appellant of any evidence 
that could not be obtained including unsuccessful efforts to 
recover the Veteran's service treatment records.  In a 
document received in April 2008, the Veteran indicated that 
he had been receiving Social Security Administration and 
state or private long term disability benefits since November 
2005.  The nature of the disabilities for which the benefits 
were received was not noted, and no records of the 
adjudications or supporting clinical reports have been 
recovered.  However, as the Board will find that the evidence 
of record is sufficient to grant service connection for an 
acquired psychiatric disorder, there has been no prejudice to 
the Veteran.  VA has obtained medical examinations.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The Veteran served as a U.S. Marine Corps aviator, judge 
advocate, and military judge, retiring at the rank of 
Lieutenant Colonel.  He contends that he has PTSD related to 
traumatic events in service.  As the record showed that the 
Veteran experienced a variety of psychiatric symptoms and has 
been diagnosed with several different psychiatric disorders, 
the Board will consider whether service connection is 
warranted for other disorders in addition to PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including psychoses).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

The Veteran does not contend nor does the record show that he 
participated in combat operations.  The Veteran served in the 
Southwest Asia Theater of Operations from October 1990 to 
January 1991 with duties as a military judge.

Service personnel records include many officer fitness 
reports that showed uniformly outstanding performance as an 
aviator, defense and trial counsel, and military judge.  Upon 
completion of his aviation tour of duty, he was assigned to 
attend law school and graduated near the top of his class.  
He successfully prosecuted a very serious, high profile 
criminal case at a general court martial as well as a large 
number of cases as both defense and trial counsel prior to 
very competitive selection as a military judge.  Although the 
records show a heavy legal workload throughout his career, 
there is no indication in his personnel records of any 
effects related to mental health.  Service treatment records 
could not be recovered after an extensive search, and the RO 
informed the Veteran in November 2006.  The Veteran does not 
contend that his current psychiatric symptoms first 
manifested in service.  

In correspondence in November 2006, the Veteran described a 
traumatic event that occurred at the time he was at sea 
performing duties as a helicopter pilot and flight 
qualification and scheduling officer for his aviation 
squadron.  On one occasion, his squadron was conducting night 
training exercises involving helicopter landings, take-offs, 
and cargo lifts.  The Veteran noted that he did not 
participate in the exercise but scheduled only one 
experienced pilot to supervise three less experience pilots.  
An aircraft crashed during the exercise and several pilots 
and enlisted crewmembers were killed.  After a short search, 
the ships departed the area to perform other urgent duties, 
and the bodies were not recovered.  Although the Veteran felt 
partly responsible for the accident as a result of his non-
participation and scheduling actions, the post-accident 
investigation did not find fault or assign him any 
responsibility for the loss of life or aircraft.    

The Veteran also noted that he was assigned to a special 
legal task force to prosecute a serious, high profile 
criminal case.  Service personnel records confirm this 
assignment.  Shortly after his assignment, his father died 
suddenly, and he was able to spend only a short time with his 
family before returning to his duties.  Throughout the nine 
month assignment, his mother was also seriously ill, and he 
was unable to spend time with her.  His mother died after the 
assignment was complete.  The Veteran expressed regret that 
he fulfilled his military duties and did not grieve with or 
care for his mother as he would have wished.  

In July 2007, the Veteran submitted a statement from a fellow 
Marine Officer who served with him in the same aviation 
squadron.  The officer confirmed the occurrence of the crash 
at sea and the Veteran's role as the scheduling officer.  The 
officer also described an accident that occurred at a shore 
base when a helicopter rotor blade failed on landing and one 
pilot was killed and another seriously injured.  The officer 
stated that all Marines who witnessed the accident were 
deeply affected, but he did not mention whether the Veteran 
was present.  In a June 2008 statement, another Marine and 
member of the squadron confirmed the occurrence of the rotor 
blade accident and that many Marines witnessed the removal of 
the bodies.  However, he also did not note that the Veteran 
was present.  The Veteran did not describe this third event 
in written statements to VA, but he reported the event to VA 
and private medical examiners starting in September 2007.   

Outpatient treatment records from private primary care 
physicians from August 1993 to February 2003 showed that the 
Veteran was treated for emerging gastrointestinal, 
cardiovascular, fatigue, concentration, and sleep 
interruption symptoms.  The physicians commented on the 
Veteran's level of emotional stress from his occupation as a 
private attorney and issues regarding a teen-age daughter.  A 
physician prescribed an anti-depressive medication but made 
no diagnosis of a mental disorder and did not refer the 
Veteran for psychiatric care.  On two occasions in December 
2004 and in February 2005, the Veteran was hospitalized for 
symptoms of syncope, hyper- and hypotension, other 
cardiovascular symptoms, and diabetes with some examiners 
noting an "altered mental status."  In a January 2005 
medical history questionnaire, the Veteran reported that he 
had been working 12-18 hours per day as an attorney with a 
significant amount of travel and little sleep.  He cited 
major life events as death of parents and sister, crises with 
his daughter, and his spouse's illness with cancer in 1974.  
He did not mention events in service.  

In March 2005, the Veteran underwent a comprehensive health 
review at a major private hospital.  The review included a 
neurology consultation.  The examining physician noted that 
the Veteran had previously been prescribed anti-depressive 
medication.  He also noted a history of generalized fatigue, 
recurrent headaches, loss of concentration, disequilibrium, 
and slowness of intellect.  A magnetic resonance image of the 
brain was normal.  The physician also noted his intent to 
perform a spinal tap to check for infectious nervous system 
disease.  The results are not of record; however, the 
physician concluded that the etiology of the symptoms was 
undetermined.  The Veteran did not undergo a psychiatric 
examination.  

In October 2006, the Veteran was admitted to a VA hospital 
with symptoms of imbalance, syncope, and substantial weight 
loss.  The admitting physician also noted the family's 
reports of problems with memory, concentration, and manic 
behavioral episodes such as unusual expenditures and 
pressured speech over the previous two years.  A psychiatric 
examiner noted these symptoms plus depressed mood and anxiety 
over loss of memory and concentration but no feelings of 
guilt, hopelessness, or worthlessness.  The Veteran reported 
some visual hallucinations.  The examiner diagnosed 
adjustment disorder with mixed anxiety and depressed mood and 
noted that dementia, Alzheimer's disease, and bipolar 
disorder could not be ruled out.  One week later, a team 
composed of a VA psychiatric resident, VA psychiatrists, and 
a neuropsychologist examined the Veteran.  The resident noted 
that the Veteran displayed extreme guilt regarding an 
aircraft crash in 1974 and that he experienced nightmares, 
flashbacks, avoidance of people, and hypervigilance 
concerning the event.  The resident noted that the Veteran's 
desire to "take everything on" in his law practice may have 
masked his underlying depressive disorder and, when symptoms 
of PTSD began to emerge, the associated anxiety and 
depression inhibited his function.  The resident diagnosed 
severe PTSD.  Supervising physicians reviewed the report and 
did not examine the Veteran but also ordered testing to rule 
out dementia or an organic disorder.  A brain scan later the 
same month showed no abnormal brain metabolism and was 
assessed to be strongly presumptive against a diagnosis of 
dementia.   

The RO received the Veteran's claim for service connection 
for PTSD in October 2006.  The RO requested the Veteran's 
service treatment records from the National Personnel Records 
Center and the U.S. Marine Corps headquarters and 
Mobilization Command without success.  The Veteran was 
informed.  

In November 2006, a VA neuropsychologist examined the Veteran 
and conducted a battery of tests.  The psychologist noted a 
very detailed review of the claims file and prepared a 25 
page compensation and pension examination report.  The 
psychologist noted that there were no service treatment 
records in the file but described his military history 
consistent with the personnel records.  The examiner noted 
the Veteran's reports of the aircraft crash in 1974 and his 
absence from his parents at the time of his father's death 
and mother's illness but not the rotor blade accident.  The 
psychologist noted that the Veteran experienced a number of 
symptoms associated with PTSD for the previous one to two 
years and that the aircraft crash was a PTSD stressor related 
to the Veterans' feelings of guilt.  The psychologist 
commented in detail on the psychological test results.  

The psychologist diagnosed major depressive disorder, 
cognitive disorder, and a provisional undifferentiated 
somatoform disorder but concluded that the Veteran did not 
meet the DSM-IV diagnostic criteria for PTSD.   The 
psychologist noted that symptoms of fatigue and interrupted 
sleep had been present for many years and were likely related 
to a high stress occupation.  Manic behaviors of more recent 
onset were most typical of a neurologic problem.  Overall, 
the psychologist stated that most symptoms were related to 
depression, manifested in selective ruminating about past 
errors, unsettling experiences, and inappropriate feelings of 
guilt that are not the type and range of symptoms required 
for a PTSD diagnosis.  Examples were the absence of 
nightmares (or even remembering dreams), substantial 
hypervigilance, or actual true flashbacks.  The psychologist 
noted that the Veteran experienced a normal reaction to the 
deaths in the crash and that he recuperated and continued to 
fly and carry on with his work.  The Veteran also expressed 
his emotional feelings through physical symptoms such as 
nausea and clenched fists when recounting the events but was 
generally pleased with his military career.   The Veteran met 
the criteria for cognitive disorder but with symptoms not 
severe enough for a diagnosis of dementia.  The symptoms were 
consistent with a neurological etiology.  The disorder also 
interacted with depression.  However, the psychologist noted 
no indication of symptoms of depression in service and found 
no clear evidence linking his current emotional disorders to 
his military experiences.  Some PTSD symptoms, though 
present, were not severe enough to affect occupational and 
social functioning. 

In December 2006, the psychologist noted that she had not 
previously reviewed the records of the VA resident 
psychiatrist who diagnosed PTSD in October 2006.  The 
psychologist noted that her examination took 17 hours over 
three days vice 75-80 minutes for the resident and that she 
employed the Clinician-Administered Assessment of PTSD 
Symptoms methodology in her examination.  She noted that both 
the presence and severity of the symptoms must be assessed 
and that a symptom must cause clinically significant distress 
or impairment of social, occupational, or other important 
areas of functioning.  The psychologist explained the 
difference between dreams and reminiscences of events and 
actual nightmares and flashbacks productive of goal oriented 
behaviors.  She also commented on feelings of guilt for which 
the Veteran acknowledged no actual military wrong-doing and 
that the feelings did not interfere with his military duties 
or civilian career until manifested in conjunction with his 
medical problems and depression.  Finally, the psychologist 
noted that many other symptoms were not unique to PTSD and 
were more indicative of a depression etiology.  The 
psychologist continued to maintain that the clinical records 
did not support a diagnosis of PTSD but acknowledged that 
symptoms can be overlapping and interpreted differently by 
skilled professionals.   

In a September 2007 letter, a private clinical psychologist, 
board certified in sleep medicine and pain management, 
provided a list of the DSM-IV criteria for PTSD and cited the 
traumatic events and symptoms that the Veteran presented for 
each.   He stated that the Veteran suffered from a disabling 
case of PTSD which was a direct consequence of service.  The 
psychologist did not discuss any other diagnoses or provide 
clinical notes or detailed rationale.  

In March 2008, a VA contract psychiatrist reviewed the claims 
file including the examination reports noted above. The 
psychiatrist's summary of the Veteran's military history and 
stressors and medical history was consistent with the record.  
The psychiatrist assessed the symptoms related to PTSD, 
anxiety, depression, and cognition.  He noted that the 
Veteran did experience recurring thoughts of the service 
stressors and avoided situations that stimulated the thoughts 
but that he did not experience nightmares and flashbacks.  
The Veteran exhibited vigilance when overhearing foreign 
languages but was not hypervigilant much of the time.  The 
psychiatrist noted that the Veteran generally withdrew from 
crowds and social interactions but had a strong relationship 
with his extended family and enjoyed certain activities such 
as attending baseball games.  The psychiatrist commented that 
the Veteran attributed some degree of desire for isolation to 
his physical symptoms which prevent him from being out in 
public.  Although the Veteran experienced interrupted sleep, 
he reported that he felt that he got enough sleep.  

In a detailed seven page report, the psychiatrist diagnosed 
cognitive disorder, not otherwise specified; mood disorder, 
not otherwise specified; and anxiety disorder, not otherwise 
specified, with features of PTSD but not the complete 
syndrome.  Although the psychiatrist indicated that the 
symptoms displayed by the Veteran were overlapping, the 
psychiatrist provided an opinion on the origins of each.  He 
noted that the mood disorder was a more consistent diagnosis 
than a bipolar disorder and that late onset mood cycles are 
more consistent with a neurologic/organic disorder.  He noted 
that concentration and thought deficits indicated a cognitive 
disorder that also probably had an organic basis and 
compounded the mood symptoms.  He did not associate either 
disorder with any aspect of service.  He stated that although 
the Veteran did not recall or report PTSD symptoms prior to 
1993, someone in a high functioning job is capable of 
suppressing the symptoms for many years.  He concluded that 
it was more likely than not that the PTSD-related symptoms 
were present shortly after discharge from service in 1991 but 
the cognitive and depressive symptoms developed due to loss 
of function and occupation and were not associated with 
anxiety and PTSD.  Finally, he concluded that the anxiety and 
PTSD symptoms were attributable to his military experiences 
but were only a partial (less than 50 percent) explanation 
for the Veteran's current disability.  

In April 2008, the RO received an undated letter and clinical 
notes from a private psychiatrist who noted that he had been 
treating the Veteran since July 2005.  The earliest clinical 
record was from December 2006.  In six examinations from 
December 2006 to November 2007, the psychiatrist used a 
symptom checklist report form, diagnosed mood and cognitive 
disorders, and prescribed medication.  In February 2008, the 
psychiatrist added the possibility of a diagnosis of PTSD and 
in April 2008 a confirmed diagnosis of PTSD without 
explanation.  He did not mention any specific traumatic 
events.  In an undated letter, the psychiatrist noted a 
review of the records of military service.  It is not clear 
what records he reviewed because the service treatment 
records were not recovered and the personnel records do not 
mention any traumatic events.  He also noted a review of the 
report of the private psychologist in September 2007 and 
stated that he strongly suspected that the Veteran had PTSD 
and that the stress of military service greatly contributed 
to his declining physical, cognitive, and mental health.  
However, the psychiatrist noted that his last two years of 
treatment concentrated on symptom resolution and not a 
detailed evaluation of traumatic events.  

In April 2008, the Veteran submitted a listing of on-going 
physical and mental disorders including PTSD, updated to 
March 2008, and also noted that he had been receiving Social 
Security and long term disability since November 2005 for 
unspecified disorders. 

In letters in July 2008 and August 2008, the private 
psychiatrist again referred to the evaluation of the private 
psychologist in September 2007 and stated his concurrence 
with a PTSD diagnosis.  He further noted that not every 
symptom is necessary for a diagnosis of PTSD.  He cited the 
Veteran's experiences of horror and fear at the time of the 
events, his need to stay busy to "out run" the events, 
avoiding situations that stimulate recurrent thoughts, and 
chronic sleep dysfunction.  

As a preliminary matter, the Board concludes that there is 
sufficient credible evidence that the three stressful events 
described by the Veteran actually occurred.  The Board notes 
that the occurrence of the rotor blade accident and training 
flight crash was verified by fellow Marines, although neither 
indicated that the Veteran was present at the time.  Notably, 
the Veteran did not mention the rotor blade accident until 
after the correspondence from his fellow officer.  However, 
as the Veteran's own lay statements are consistent with the 
time and place of his assignments shown in the personnel 
records, the Board concludes that his statements are credible 
and that he witnessed these events.  The Board also notes 
that the service personnel records confirm his assignment to 
a high profile criminal case.  Although the occurrence and 
timing of the death of his father and illness of his mother 
has not been confirmed, the Board finds that the Veteran's 
lay statements surrounding these events also to be credible.  

Although service treatment records were not recovered, the 
Veteran does not contend nor do personnel records indicate 
that the Veteran had any symptoms, diagnoses, or treatment 
for mental disorders in service.  The earliest notation of 
treatment for depression was in 1993, and physicians 
associated the symptoms with family and occupational stress.  
Although some medical examiners suggested that engaging in a 
high stress occupation was a compensating behavior, the 
weight of medical evidence does not clearly link symptoms of 
depression and cognition to service.  Rather, the Veteran's 
complex physical symptoms and cognitive deficits first 
appeared in 2004 and were followed by extensive examination 
and testing for neurologic and organic disease.  The Board 
places greatest probative weight regarding these disorders on 
the extensive and detailed VA examinations by a psychologist 
in November 2006 and by a psychiatrist in March 2007 who 
evaluated the entire history and evaluated the symptoms and 
their effects in significant detail with a thorough 
rationale.  These physicians attributed the cognitive 
dysfunction and some mania symptoms to a yet undiagnosed 
organic or neurologic disorder and the resultant mood cycling 
to the loss of function and occupation.  The Board places 
less probative weight on the opinions and clinical notes of 
the private psychologist in September 2007 and the attending 
private psychiatrist from December 2006 to August 2008 
because neither provider addressed these disorders and only 
discussed PTSD.  

However, the Board concludes that service connection is 
warranted for an anxiety disorder, not otherwise specified, 
with PTSD features.  All examiners acknowledged that some of 
the Veteran's symptoms such as recurrent thoughts, dreams, 
avoidance behaviors, some social isolation behaviors, and 
occasional irritability were at least in part related to 
traumatic experiences in service.  There is disagreement on 
whether the symptoms are sufficiently severe to warrant a 
diagnosis of PTSD, but the weight of opinion is that these 
anxiety symptoms are related to service.  

The VA psychologist in November 2006 found that the symptoms 
were normal emotional reactions to death and that the Veteran 
was able to work through them and resume his occupation.  The 
Board places substantial probative weight on this report 
because of the extent of the examination and the extremely 
detailed analysis and rationale.  The private psychiatrist, 
psychologist, and VA psychiatric resident diagnosed PTSD but 
the supporting clinical notes were very brief with little 
rationale.  The Board places greatest probative weight on the 
opinion of the VA psychiatrist in March 2008 who reviewed the 
entire history including all the previous opinions and 
examined the Veteran.  This physician discussed the symptoms 
and differential diagnoses in detail, provided a well- 
supported analysis of the complex and overlapping issues, and 
concluded that the Veteran's various mental disorders emerged 
from different etiologies with each having some contribution 
to his overall mental, social, and occupational function. 
However, he further concluded that the anxiety disorder, 
though not fulfilling the requirements for a diagnosis of 
PTSD, was related to the traumatic events in service.    

The Board concludes that the weight of medical evidence is 
that the Veteran experiences an anxiety disorder with PTSD 
features that is related to traumatic events in service.  
Resolving all doubt in the Veteran's favor, service 
connection for this disorder is warranted.  



ORDER

Service connection for an anxiety disorder with PTSD features 
is granted, subject to the legal criteria governing the 
payment of monetary benefits.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


